DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites the term “2p/N” which appears to include a typographical error.  According to p.10 of the Specification, the “p” should be “π”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claims 6 and 14 are each indefinite at least because the limitation, “regardless of a height measured along the vertical axis of the target products” makes no sense, since the rest of the claim requires that the top surface of the first target product be equidistant from the bottom surface of the subsequent target product - that is not possible without knowing the height of at least the subsequent target product.  The meets and bounds of the claims cannot be ascertained.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or the feature(s) canceled from the claim(s):
A) “a rotating element configured for rotating (N-1) times a target product… to successfully expose N portions of the target products to the first irradiation volume” (from claim 2); and
B) “a mechanism configured for ensuring that a top surface of a first target product is substantially equidistant from a bottom surface of a second target product located adjacent to and downstream from the first target product as they are driven along the vertical axis, regardless of a height measured along the vertical axis of the target products” (from claim 6 and claim 14; Fig.2 shows the relationship between target packages 1, but not the mechanism that enables the variable spacing between pallets 2).
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ransohoff (US 3,676,675).

Regarding claims 1 and 12, Ransohoff discloses an apparatus and method of operation (Figs.1-3), including:
a) a first source of x-rays 18 configured for emitting x-rays along a first irradiation volume (left of source 18, Fig.1) centered on a longitudinal axis (radiates symmetrically about a horizonal axis passing through the center of the source panel 18, Fig.1); and
b) a conveyor 22 configured for driving goods P so as to expose a first portion of the goods through the first irradiation volume; where
c) the goods P form target products P, each target product being inscribed within a prismatic volume 40 defined by a base plane and a height, where during driving the base plane extends along the longitudinal axis (Fig.1) and a transverse axis normal to the longitudinal axis (horizontal plane), and the height extends along a vertical axis normal to the base plane (Fig.1); and where
d) the conveyor 22 is configured for driving the target products P through the irradiation volume vertically along the vertical axis (Fig.1).

With respect to claim 3, Ransohoff further discloses a second source of x-rays 18 configured for emitting x-rays along a second irradiation volume (right of source 18, Fig.1) centered on a second longitudinal axis (radiates symmetrically about a horizontal axis passing through the center of the source panel 18) so as to irradiate a second portion of the target products P, where irradiation proceeds in a direction opposite to the irradiation by the first source of x-rays (Fig.1, source panel 18 has an array of 60Co tube sources).

With respect to claim 4, Ransohoff further discloses that the second source of x-rays 18 is positioned so as to irradiate a target product P previously irradiated with the first source of x-rays 18 (Fig.1).

With respect to claim 5, Ransohoff further discloses that the conveyor 22 has first and second horizontal portions 92 and 96 for moving goods along the longitudinal axis both upstream and downstream of a vertical portion of the conveyor 22 driving the target products P parallel to the vertical axis to expose the first portion of the target products P to the first irradiation volume (Figs.2 and 3).

With respect to claims 6 and 14, Ransohoff further discloses that the conveyor includes a mechanism configured for ensuring that a top surface of a first target product P is substantially equidistant from a bottom surface of a second target product P located adjacent to and downstream from the first target product P as they are driven along the vertical axis, regardless of a height measured along the vertical axis of the target products (Fig.1, the containers 40 are maintained at close, equidistant spacings in the vertical direction to maximize throughput).

With respect to claims 7 and 13, Ransohoff further discloses that the conveyor 22 includes a vertical portion configured for driving the target products through the irradiation volume along the vertical axis at a constant speed (Fig.1; col.4, lines 40-44).

With respect to claim 8, Ransohoff further discloses that the conveyor 22 includes a vertical portion configured for driving different target products P through the irradiation volume along the vertical axis at different speeds depending on the target product properties (col.4, lines 17-21 and 40-44).

With respect to claim 15, Ransohoff further discloses that parameters of the x-ray along the first irradiation volume are independent of a height measured along the vertical axis of the target products P (due to the vertical movement through the irradiation volume).

With respect to claim 16, Ransohoff further discloses that the goods forming target products P are loaded on pallets and/or in containers 40.

With respect to claims 18 and 19, Ransohoff further discloses that the second longitudinal axis is parallel to, and in fact coaxial to, the first longitudinal axis (Fig.1).

With respect to claim 20, Ransohoff further discloses that the mechanism includes a detachable mechanism 82 for varying a drive speed along the longitudinal axis prior to changing direction of drive along the vertical axis (Fig.3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ransohoff, as applied to claim 1 above.

With respect to claim 9, Ransohoff does not specifically disclose the claimed vertical dose uniformity.  However, Ransohoff teaches that the extensive vertical movement with respect to the source panel 18, and exposing both sides of the container 40 to the source, results in a much improved dose uniformity by integrating the radiation dose vertically due to the relative movement of the packages P and the source 18 (col.1, lines 5-10 and lines 47-49; col.4, lines 37-39).
The skilled artisan recognizes the isotropic radiation pattern of the 60Co tubes in the source panel 18 to the left and right, and given the extended vertical movement of each container 40 far above and below the source 18 while exposing opposing sides of the elongate rectangular containers 40 to the source 18, would optimize the vertical dose uniformity.  The skilled artisan appreciates the likelihood that the vertical dose uniformity, defined as a ratio of a maximum dose to a minimum dose deposited into a target product P over the vertical axis from bottom to top, is close to unity.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Ransohoff to have a vertical dose uniformity of not more than 1.2, as suggested by Ransohoff and recognized in the art, in order to optimize the dose uniformity in the target product, as taught by Ransohoff.

With respect to claim 11, Ransohoff does not specifically disclose the planar dose uniformity.  However, Ransohoff teaches that the extensive vertical movement with respect to the source panel 18, and exposing both sides of the container 40 to the source, results in a much improved dose uniformity by integrating the radiation dose vertically due to the relative movement of the packages P and the source 18 (col.1, lines 5-10 and lines 47-49; col.4, lines 37-39).  Ransohoff further shows that the source 18 is at least as wide as the containers 40 (Fig.2), which enables improved horizontal exposure.  Ransohoff further teaches that a given target package P may pass through the entire conveyor 22 three times, enabling exposure near both ends of the container 40 and near the middle of the container 40, further integrating the horizontal exposure to be as uniform as possible (col.1, lines 5-10; col.2, lines 18-24).
The skilled artisan recognizes the isotropic radiation pattern of the 60Co tubes in the source panel 18 to the left and right, and given the extended vertical movement of each container 40 far above and below the source 18 while exposing opposing sides of the elongate rectangular containers 40 to the source 18, would optimize the vertical dose uniformity.  The skilled artisan further appreciates that the width of the source 18, being at least as wide as the containers 40, and particularly with multiple passes along the horizontal direction, would result in a remarkable planar dose uniformity at any given depth along the longitudinal axis.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Ransohoff to have a planar dose uniformity, defined as a ratio of a maximum dose to a minimum dose deposited into a target product over a plane normal to the longitudinal axis for any value of penetration depth along the longitudinal axis, is lower than 1.7, as suggested by Ransohoff and recognized in the art, in order to optimize the dose uniformity in the target product, as taught by Ransohoff.


Allowable Subject Matter
Claims 2, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

With respect to claim 2, the prior art neither teaches nor reasonably suggests the additional limitation that the conveyor includes a rotating element configured for rotating a target product to successively expose different portions of the target products to the first irradiation volume, as required by the combination as claimed.  Such structures are routine in the prior art, but none are disclosed for a conveyor that drives the target products through the irradiation volume vertically, as required by parent claim 1.
Claim 17 is objected to by virtue of its dependence upon claim 2.

With respect to claim 10, the prior art neither teaches nor reasonably suggests the additional limitation that the scanning ratio of a target product width to an irradiation span, both measured along the transverse axis, is from 30% and 65%, where the value of the irradiation span is controlled at least partly by a scan horn, as required by the combination as claimed.  Scan horns are routine; however, Ransohoff takes advantage of the wide radiation field of the cobalt sources for efficiency and dose uniformity.  Substituting such an uncollimated radioactive source with a source that uses a scan horn in the arrangement of Ransohoff, absent the benefit of Applicant’s disclosure, would not have been obvious at the time of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koenck (US 6,931,095 B1) teaches an irradiation system capable of the same levels of dose uniformity as those disclosed and using many of the same structural features; however, the vertical arrangement (Figs.12 and 13) does not have a conveyor, as understood in the art, for moving the target products vertically through the irradiation volumes; and
Armel (US 3,641,342) and Brunner (CH 639507 A5) each teach vertical scanning of a target product through an irradiation volume.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884